Citation Nr: 9922199	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-14 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active naval service from August 1961 to 
January 1984; he died in July 1997 at age 54.  This matter 
comes to the Board of Veterans' Appeals (Board) from the 
Department of Veterans Affairs (VA) Seattle Regional Office 
(RO) November 1997 rating decision which denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.

A review of the record reveals that a May 22, 1997 written 
communication from the veteran's son may be construed as an 
informal claim for benefits, see 38 C.F.R. § 3.155 (1998), 
but the RO was unable to act thereon prior to the veteran's 
demise in July 1997.  By December 1997 written communication 
to the RO, the appellant's accredited representative noted 
that entitlement to accrued benefits had not yet been 
addressed by the RO.  There is no indication that the 
aforementioned matter has been addressed by the RO to date, 
and it is therefore referred to the RO for appropriate 
initial action.  

A review of the record reveals that the RO denied, in its 
September 1998 supplemental statement of the case, 
eligibility for benefits under 38 U.S.C. Chapter 35.  As the 
appellant's accredited representative's January 1999 
statement in lieu of VA Form 646 may be construed as a timely 
notice of disagreement with the September 1998 denial of 
eligibility for benefits under 38 U.S.C. Chapter 35, the 
Board will address this issue in the remand portion of this 
decision.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the appellant's claim has been obtained.



2.  The veteran died in July 1997 at age 54; the immediate 
cause of his death was adenocarcinoma of pancreas.

3.  At the time of his death, service connection was in 
effect for carcinoma of the tonsils with history of memory 
loss and left shoulder weakness, evaluated 30 percent 
disabling, left and right elbow epicondylitis, each evaluated 
10 percent disabling, hypertension, evaluated 10 percent 
disabling, kidney stones, evaluated 0 percent disabling, and 
total deterioration with associated gingivitis secondary to 
radiation therapy, evaluated 0 percent disabling.  The 
combined schedular evaluation was 50 percent.

4.  Medical evidence of record does not demonstrate that 
pancreas carcinoma was evident in service or for many years 
thereafter, or that fatal pancreatic carcinoma was related to 
service or any disability incurred therein.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not proximately due 
to or the result of disease or disability related to his 
period of active service.  38 U.S.C.A. §§ 1110, 1310, 1131, 
5107 (West 1991).

2.  A service-connected disability did not cause the 
veteran's death, or contribute substantially or materially to 
cause his death.  38 C.F.R. § 3.312 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Criteria

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131.  

To establish service connection for the cause of the 
veteran's death, it must be shown that a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to the cause of death.  
38 U.S.C.A. § 1310.  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(1), 
(3).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

Factual Background

The veteran died on July [redacted], 1997 at age 54.  The death 
certificate lists the immediate cause of death as 
adenocarcinoma of pancreas, with a time of onset of 8 months 
prior to death; the death certificate reveals that no autopsy 
was performed.  

During the veteran's lifetime, service connection was in 
effect for carcinoma of tonsils with history of memory loss 
and left shoulder weakness, evaluated 30 percent disabling, 
left and right elbow epicondylitis, each evaluated 10 percent 
disabling, hypertension, evaluated 10 percent disabling, 
kidney stones, evaluated 0 percent disabling, and total 
deterioration with associated gingivitis secondary to 
radiation therapy, evaluated 0 percent disabling.  The 
combined schedular evaluation was 50 percent.

The veteran's service medical records reveal intermittent 
treatment of various symptoms and illnesses.  In May 1966, he 
reported symptoms of nausea and vomiting, but he denied 
experiencing abdominal or flank pain, diarrhea, or urinary 
symptoms; during the course of treatment, acute 
gastroenteritis was diagnosed.  His records reveal that he 
received medical treatment associated with left tonsil 
squamous cell carcinoma, initially diagnosed in July 1981.  
The treatment included radiation therapy and surgery to 
remove a lymph node from the left side of the neck.  On 
service separation medical examination in January 1984, a 
history of squamous cell carcinoma of the left tonsil with 
involvement of left neck nodes was indicated.

On VA medical examination in May 1984, the veteran reported 
experiencing various musculoskeletal symptomatology, history 
of hypertension and recurrent kidney stones, memory 
impairment, painful neck and the jaw, and "bleeding in 
throat."  On examination, it was indicated that his throat 
cancer appeared to be in remission.  In pertinent part, 
status post carcinoma of the throat, status post kidney 
stones, and chronic essential hypertension were diagnosed.  

On VA ear, nose, and throat examination in May 1984, the 
veteran indicated that he received radiation and surgical 
treatment for his left tonsil carcinoma which was diagnosed 
in July 1981.  Reportedly, he underwent periodic follow-up 
examinations but there was no evidence of recurrence of the 
cancer.  On examination, post carcinoma of the left tonsil, 
with "excellent" treatment results, was diagnosed.  The 
examiner indicated that there was a small area on the right 
side of the veteran's nose which was of questionable 
significance.  

On VA neurological examination in May 1984, weakness and 
sensory loss of the left shoulder, the chest, and the scapula 
secondary to surgical removal of muscle, radiation, and 
surgical injury to multiple cutaneous nerves, and history 
consistent with resolving mild memory loss were diagnosed.

Based on the foregoing evidence, service connection was 
granted by RO rating decision in August 1984 for tonsil 
carcinoma with left shoulder weakness and history of memory 
loss (evaluated 30 percent disabling), right and left elbow 
epicondylitis (each evaluated 10 percent disabling), 
hypertension (evaluated 0 percent disabling), and kidney 
stones (evaluated 0 percent disabling); a combined disability 
rating of 50 percent was established.  

On VA medical examination in March 1994, the veteran reported 
experiencing various dental problems since his radiation 
therapy associated with tonsil carcinoma.  On examination, 
previous carcinoma of the left tonsil with probable cervical 
node metastasis and subsequent radical neck dissection and 
cobalt therapy, and dental problems secondary to radiation 
therapy were diagnosed.

Based on the foregoing evidence, service connection was 
granted by RO rating decision in August 1994 for "total 
deterioration with associated gingivitis secondary to 
radiation therapy" and a noncompensable evaluation was 
assigned.

Medical records from the Madigan Army Medical Center (MAMC), 
dated in September 1991 and April and December 1996, reveal a 
September 1991 inpatient treatment for a 2-month history of 
gradually increasing but painless lump on the veteran's left 
thigh.  On examination, a history of squamous cell carcinoma 
of the left tonsil treated by radical neck dissection in 1981 
was indicated.  On examination, the abdomen was soft, 
nontender, and without evidence of hepatosplenomegaly; a 2 by 
4 centimeters nontender mass was noted in the left thigh 
region; it was adherent to the skin and moved with the 
muscles of the quadriceps.  During hospitalization, 
excisional biopsy of the left middle thigh region was 
performed.  At the time of hospital discharge, "most 
probably" a deep intramuscular lipoma of the left anterior 
thigh and abnormal computerized tomography study of the liver 
were diagnosed.

In April 1996, the veteran underwent a direct laryngoscopy 
and esophagoscopy at the MAMC, at which time he reported a 3- 
or 4-month history of pain when drinking acidic liquids; a 
distant history of tonsillar carcinoma was noted during 
treatment.  Operative findings revealed no evidence of mass 
on bimanual palpation or any suspicious mucosal lesions, but 
a calcified stylohyoid ligament was noted.  Post-operative 
diagnosis shows there was revealed no evidence of malignancy.

In December 1996, the veteran was hospitalized at the MAMC 
with a 3-month history of light-colored stools, frequent 
bowel movements, abdominal pain, and a 30-pound weight loss 
over the past 4 weeks.  During hospitalization, a Whipple 
procedure was performed and pancreatic adenocarcinoma with 
lymphovascular invasion was diagnosed.  

Medical records from J. Sanders, M.D., from April to May 1997 
reveal treatment associated with the veteran's metastatic 
pancreatic cancer which was diagnosed in December 1996.  

In a May 1997 letter, Dr. Sanders indicated that the veteran 
developed painless jaundice in the fall of 1996, was found to 
have a pancreatic mass, and underwent a Whipple procedure in 
December 1996.  He was found to have a tumor outside the 
margins of resection and experienced increasing difficulty 
with abdominal pain, nausea, and weight loss.  He was 
informed that this tumor could not be cured, and his life 
expectancy was estimated to be less than 6 months.  

In November 1997, a special medical opinion was provided by a 
VA internal medicine physician with regard to a possible 
relationship between the veteran's fatal pancreatic 
adenocarcinoma and his tonsil cancer.  The examiner opined 
that there was no medical association between the left tonsil 
squamous cell carcinoma and the veteran's more recent 
pancreatic adenocarcinoma and the cell types were completely 
different.  The physician indicated that the veteran had 
repeat laryngoscopy in April 1996 and there was no evidence 
of recurrence of squamous cell carcinoma of the tonsil.  

In a January 1998 letter, the veteran's sister suggested that 
there was a relationship between the veteran's fatal 
pancreatic carcinoma and his tonsillar cancer treated years 
earlier and/or his in-service exposure to numerous hazardous 
and toxic chemicals.  She indicated that the veteran and his 
relatives were informed by his cancer-treating physicians in 
the past that the type of cancer with which he was diagnosed, 
if it were to reappear, would attack his liver, kidneys, 
lungs, and/or pancreas.  

In April 1998, a special medical opinion was provided by a VA 
specialist in diseases of the digestive system with regard to 
a possible relationship between the veteran's fatal 
pancreatic adenocarcinoma, diagnosed in 1996, and his tonsil 
cancer diagnosed in 1981.  

On thorough review of the entire claims file (as reflected in 
the evaluation report), the examiner indicated that the 
veteran died of adenocarcinoma of the pancreas about 8 months 
after the suspected onset of the disease, and that there was 
no clinical indication that his tonsil cancer spread from the 
tonsillar area toward the pancreas.  

She indicated that pancreatitis, localized pancreatitis, and 
pancreatic carcinoma constitute a different cell type than 
squamous cell carcinoma of the tonsil and the regional 
perineural invasion from the pancreatic cancer indicates that 
these 2 conditions are not related to each other.  In her 
opinion, there was no relationship between the veteran's 
tonsil cancer and neck radiation therapy in 1981 and the 
subsequent development of his pancreas tumor.

Analysis

A review of the record indicates that the appellant's claim 
is well grounded.  38 U.S.C.A. § 5107(a).  VA, therefore, has 
a duty to assist her in the development of facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

In this regard, the Board notes that all available pertinent 
records have been obtained and associated with the claims 
folder.  On review of such material, the Board is satisfied 
that the appellant has been adequately assisted in the 
development of her claim, and that there are no outstanding 
records which the RO has not obtained or attempted to obtain.  

Based on the entire evidence of record, the Board finds that 
service connection for the cause of the veteran's death is 
not warranted, as the preponderance of the evidence is 
against the appellant's claim.  

Although it is plausible that there may be a relationship 
between the veteran's tonsil cancer (diagnosed and treated in 
1981) and his fatal pancreatic adenocarcinoma, the medical 
evidence does not demonstrate that the immediate cause of the 
veteran's death, pancreatic adenocarcinoma, was the result of 
a disease or disability incurred in or aggravated by active 
service.  

Further, it is not shown that the cause of the veteran's 
death was substantially or materially contributed to by a 
disease incurred in or aggravated by service.  The evidence 
does not show that pancreatic cancer or symptoms associated 
therewith were evident at any time between the time of his 
service separation in January 1984 and the apparent onset of 
the disease in April 1996.  The Board notes that the veteran 
received a one-time treatment for acute gastroenteritis 
during active service, as discussed above, but competent 
medical evidence does not suggest that this may be in any way 
related to pancreatic cancer diagnosed many years later.  The 
medical evidence of record does not demonstrate that any of 
the veteran's service-connected disabilities caused or 
materially contributed to the cause of his death (pancreatic 
adenocarcinoma).  

The appellant contends that the veteran's pancreatic cancer 
was etiologically related to the veteran's tonsil cancer, and 
his sister suggested, in January 1998, that his pancreatic 
cancer may have developed as a result of in-service exposure 
to various toxic materials and chemicals.  The evidence of 
record does not show that the veteran had exposure to any 
agents causing pancreatic cancer during service, or that any 
such alleged exposure actually did result in the development 
of pancreatic cancer.  

The veteran's entire claims file was reviewed by a VA 
internist in November 1997, and by a VA specialist in 
diseases of the digestive system in April 1998.  

On review of such material, the examiners opined that there 
was no relationship between the veteran's pancreatic 
adenocarcinoma and his service-connected left tonsil squamous 
cell carcinoma or treatment thereof.  

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the appellant's 
favor; however, it is noted that application of the rule is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 53-56.  Such is decidedly not the case in this 
instance where the weight of the competent medical evidence 
is against the claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, the appellant's representative 
submitted a statement in January 1999 which may be construed 
as a notice of disagreement with the RO's September 1998 
denial of entitlement to eligibility to receive Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.  As a 
notice of disagreement has been filed with the September 1998 
RO denial, the issue of entitlement to eligibility to receive 
Dependents' Educational Assistance under 38 U.S.C. Chapter 35 
has been placed in appellate status, thereby warranting 
issuance of a statement of the case.

Accordingly, the case is remanded to the RO for further 
action as follows:

The RO should issue a statement of the 
case to the appellant and her 
representative with respect to the denial 
of entitlement to eligibility to receive 
Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.  The appellant must 
be advised of the need for submission of 
a substantive appeal during the requisite 
period of time if she wishes appellate 
review.

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by 
the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

